PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/012,840
Filing Date: 20 Jun 2018
Appellant(s): ZHANG et al.



__________________
Steven C. Bauman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/31/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/05/2020 from which the appeal is taken have been modified by the Advisory Action dated 01/14/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 6, 9-15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi et al. (US 2012/0168684) in view of Jablonski et al. (US 8,673,049).
As to claims 1-3, Magdassi et al. teaches a sinterable conductive composition (abstract and para. 0039) comprising a metal component having an average particle diameter overlapping the claimed ranges of about 150 nanometers to 100 micrometers as recited in claim 1 and about 200 nanometers to less than about 1 micrometer as recited in claim 2 (metallic nanoparticles in a size between 1 and 1000 nm, para. 0052 and 0056), said metal component being made of silver or gold or an alloy thereof (para. 0056) and a sintering agent (para. 0057).  Magdassi et al. further teaches the composition is an aqueous composition (para. 0042, 0043, 0051).  Magdassi et al. further teaches the composition comprises an additive to enhance performance or properties of the ink (para. 0055). 
Magdassi et al. fails to teach the composition comprises an emulsion including at least one particulate polymer where a ratio of metal component average particle diameter to particulate polymer average particle diameter is between 1:1 and 10:1, i.e., the particulate polymer has an average particle diameter of 15 nanometers to 100 micrometers, or the average particle diameter of the particulate polymer is from about 20 nanometers to about 1000 nanometers.
However, Jablonski et al. teaches a sinterable conductive composition comprising metal particles and an acid component to act as a sintering promoter (abstract and col. 6 lines 17-20).  Jablonski et al. further teaches the solvent of the composition is mainly composed of water and further comprises an emulsion in which resin fine particles of a polymerized vinyl-group containing monomer are dispersed in an aqueous solvent in order to improve adhesion of the composition (col. 6 lines 60-67), i.e., an emulsion comprising water and at least one polymer.  Jablonski et al. expressly teaches the polymer/resin in the emulsion is present as “fine particles dispersed in an aqueous solvent” constituting the emulsion (col. 6 lines 61-67), where the term “fine particles” would be understood to a person of ordinary skill in the art to mean a nano-sized particle size, i.e. on the order of nanometers, which meets the claimed average particle diameter ranges of the particulate polymer as about 15 nm to 100 µm implied by instant claim 1 and/or “about 20 nm to about 1000 nm” as recited in instant claim 3. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the aqueous polymer emulsion taught by Jablonski et al. in the aqueous composition of Magdassi et al. in order to obtain a sinterable conductive composition having an improved adhesion for disposition on a substrate.
In the event the “resin fine particles” in the emulsion of Jablonski et al. are insufficient to expressly meet the claimed particulate polymer average particle diameter of about 15 nm to about 100 micrometers or about 20 nm to about 1000 nm ranges or ratio of 1:1 to 10:1 of the metal particle size relative to the particulate polymer size, the claimed ranges are alternatively obvious over the cited teaching of Jablonski et al.  At the time of the effective filing date it would have been obvious to a person of ordinary skill to arrive within these claimed limitation(s) by varying and/or optimizing the particle size of the fine polymer particles of Jablonski et al. in order to sufficiently disperse the polymer particles and obtain an emulsion suitable to improve adhesion of the composition and silver particles to a base material (col. 6 line 64 to col. 7 line 16).
To summarize, Magdassi et al. teaches size of the metallic nanoparticles typically between 1 to 1000 nanometers, as described above, and the adhesion improving material/polymer taught and provided by Jablonski et al. is present as “fine particles dispersed in an aqueous solvent” constituting the emulsion, which would be understood to a person of ordinary skill in the art to mean a nano-sized particle size, i.e. on the order of nanometers or 1 nm to 1000 nm, (col. 6 lines 61-67), which in combination overlap the recited particle size ratios. 
As to claim 5, Magdassi et al. in view of Jablonski et al. teaches the particulate polymer is present in the emulsion in an amount within the claimed range of 0.5 to 80 weight percent (Jablonski et al. teaches the adhesion improving polymer/material is provided in an amount of 0.5 to 10% by mass of the composition, col. 7 lines 17-18).
As to claim 6, Magdassi et al. in view of Jablonski et al. teaches the particulate polymer is a member consisting of monomers polymerized or copolymerized from at least one of vinyl chloride (Jablonski et al. teaches vinyl chloride as a preferable species for the adhesion improving polymer/material, col. 7 lines 8-12).
As to claim 9, Magdassi et al. in view of Jablonski et al. teaches the particulate polymer is present in the emulsion in an amount of up to about 10% by weight (Jablonski et al. teaches the adhesion improving polymer/material is provided in an amount of 0.5 to 10% by mass of the composition, as described above).
As to claim 10, Magdassi et al. teaches the composition further comprises a surfactant (para. 0059-0060).
As to claim 11, although Magdassi et al. fails to explicitly teach the concentration of surfactant in the composition, note Jablonski et al. similarly teaches the composition further comprises a surfactant as well (an organic acid serving as a surfactant, col. 5 line 52 to col. 6 line 13 and col. 10 lines 66-67), where the surfactant is generally present in an overall amount overlapping the claimed range of up to 10% by weight (preferably 2 to 20% by mass with respect to silver, col. 6 lines 4-13, where the silver is provided in a general range of 15 to 75% by mass of the composition, corresponding to an amount of organic acid surfactant of 0.3 to 15% by mass of the composition). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed surfactant range from the teachings of Magdassi et al. and Jablonski et al. since both references teach surfactants/dispersants as typical additives in sinterable conductive compositions where Jablonski et al. further teaches an amount of surfactant substantially overlapping the instantly claimed range are typical.  
As to claim 12, Magdassi et al. teaches the sintering agent is an acid (para. 0057).
As to claim 13, Magdassi et al. teaches the concentration of the sintering agent is in a molar concentration of 0.1 to 500 mM of the formulation (para. 0057), which constitutes an overlap the instantly claimed 0.01 to 10.0 wt% range.  Note Magdassi et al. teaches hydrochloric acid as a specific acid sintering agent species, where up to 500 mM, i.e., 0.5 mol/L, of HCl in an aqueous solution corresponds to approximately 1.8 wt.% of the aqueous composition.  Although it is noted other components besides merely water are present in Magdassi et al.’s composition, note that Jablonski et al. further teaches the anion concentration from the acid/sintering agent is generally more than 0.1% by mass of the composition (col. 6 lines 31-34) where an exemplary amount of the component in the composition is 1.0% by mass (see Table 1 in col. 16), which serves as further evidence the claimed concentration is obvious over the prior art.
As to claim 14, Magdassi et al. teaches the sintering agent comprises hydrogen halide (hydrochloric acid, as described above).
As to claim 15, Magdassi et al. teaches the sintering agent is hydrochloric acid, as described above.
As to claim 28, Magdassi et al. teaches a substrate comprising the composition disposed thereon (the ink is applied to a substrate, para. 0039-0046).

Claims 7, 8, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi et al. (US 2012/0168684) in view of Jablonski et al. (US 8,673,049) as applied to claims 1-3, 5, 6, 9-15 and 28 above, and further in view of Barnes et al. (US 2,647,107).
Magdassi et al. in view of Jablonski et al. teaches a sinterable composition comprising a metal component having an average particle diameter of greater than about 150 nm to about 100 micrometers, a sintering agent, and an emulsion comprising water and at least one particulate polymer having an average particle diameter where a ratio of metal component average particle diameter to particulate polymer average particle diameter is between 1:1 and 10:1, i.e., the particulate polymer has an average particle diameter of 15 nm to 100 micrometers.
As to claims 7 and 8, Jablonski et al. teaches the particulate polymer in the emulsion is polyvinyl chloride (col. 7 lines 8-12).
Magdassi et al. and Jablonski et al. fail to teach the particulate polymer is grafted with an organohalogen residue and/or terminated with a diiodomethyl residue.
However, Barnes et al. teaches the polymerization of vinyl chloride is well known in the art to be carried out in the presence of iodoform as a chain transferring agent and/or polymerization retardant in order to obtain a specific molecular weight and improve the properties of the polymer (col. 1 lines 1-6 and col. 2 lines 17-54).  It is noted Appellant similarly discloses the polymerization of a monomer with iodoform results in the claimed organohalogen-grafted/diiodomethyl-terminated structure (see para. [0061] of the original specification).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide iodoform as a well-known chain transfer agent/polymerization retardant in the polymerization of vinyl chloride as taught by Barnes et al. and arrive within the scope of the claimed grafted/terminated with an organohalogen residue or diiodomethyl residue in the polyvinyl chloride of Jablonski et al. in order to obtain a specific molecular weight and improve the properties of the polyvinyl chloride polymer  (Barnes et al., col. 1 lines 1-6 and col. 2 lines 17-54; Jablonski et al., col. 7 lines 8-12) provided in the composition of Magdassi et al. .
As to claim 32, Magdassi et al. teaches the sintering agent comprises hydrogen halide (hydrochloric acid, as described above), and Jablonski et al. teaches the polymer in the emulsion is polyvinyl chloride, as described above.
 Magdassi et al. and Jablonski et al. fail to teach the particulate polymer is grafted with an organohalogen residue and/or terminated with a diiodomethyl residue.
However, Barnes et al. teaches the polymerization of vinyl chloride is well known in the art to be carried out in the presence of iodoform as a chain transferring agent and/or polymerization retardant in order to obtain a specific molecular weight and improve the properties of the polymer (col. 1 lines 1-6 and col. 2 lines 17-54).  It is noted Appellant similarly discloses the polymerization of a monomer with iodoform results in the claimed organohalogen-grafted/diiodomethyl-terminated structure (see para. [0061] of the original specification).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide iodoform as a well-known chain transfer agent/polymerization retardant in the polymerization of vinyl chloride as taught by Barnes et al. and arrive within the scope of the claimed grafted/terminated with an organohalogen residue or diiodomethyl residue in the polyvinyl chloride of Jablonski et al. in order to obtain a specific molecular weight and improve the properties of the polyvinyl chloride polymer (Barnes et al., col. 1 lines 1-6 and col. 2 lines 17-54; Jablonski et al., col. 7 lines 8-12) provided in the composition of Magdassi et al.
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi et al. (US 2012/0168684) in view of Jablonski et al. (US 8,673,049) as applied to claims 1-3, 5, 6, 9-15, and 28 above, and further in view of Akagawa et al. (US 2015/0217409).
Magdassi et al. in view of Jablonski et al. teaches a sinterable composition comprising a metal component having an average particle diameter of greater than about 150 nm to about 100 micrometers, a sintering agent, and an emulsion comprising water and at least one particulate polymer having an average particle diameter where a ratio of metal component average particle diameter to particulate polymer average particle diameter is between 1:1 and 10:1, i.e., the particulate polymer has an average particle diameter of 15 nm to 100 micrometers.
As to claim 20, Magdassi et al. and Jablonski et al. fail to teach the composition further comprises an organohalogen compound.
However, Akagawa et al. teaches a silver-paste composition (abstract and para. 0003) where a flux comprising an alkyl halide to activate and prevent oxidation of the silver-containing particles of the paste composition (para. 0119-0124 and 0129).  Akagawa et al. teaches the alkyl halide includes iodine-containing alkyl halides such as iodopropane and iodobutane (para. 0129).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide an alkyl halide as taught by Akagawa et al. (para. 0129) in the silver particle-containing composition of Magdassi et al. in order to activate and prevent oxidation of the silver-containing particles of the composition (Akagawa et al., para. 0119-0124; Magdassi et al., abstract and para. 0056).
As to claims 21-25, the above combination of Magdassi et al. in view of Jablonski et al. and further in view of Akagawa et al. meets the claimed limitations.  The iodopropane and iodobutane alkyl halides of Akagawa et al. provided in the composition of Magdassi et al. are organohalogen compounds liquid at room temperature, contain iodine as the halogen of the organohalogen compound, are alkane halides, are halogenated compounds having up to twelve carbon atoms, and each have boiling points of less than about 150°C. 

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi et al. (US 2012/0168684) in view of Jablonski et al. (US 8,673,049) and Foreman et al. (US 2012/0061623).
As to claim 26, Magdassi et al. teaches a sinterable conductive composition (abstract and para. 0039) comprising a metal component having an average particle diameter overlapping the claimed range of about 150 nanometers to 100 micrometers (metallic nanoparticles in a size between 1 and 1000 nm, para. 0052 and 0056), said metal component being made of silver or gold or an alloy thereof (para. 0056) and a sintering agent selected from phosphoric acid, acetic acid, hydrogen halides, e.g., hydrochloric acid, and halide salts of Group I and II metals, e.g., KCl, NaCl, MgCl2, etc. (para. 0057).  Magdassi et al. further teaches the composition is an aqueous composition (para. 0042, 0043, 0051).  Magdassi et al. further teaches the composition comprises an additive to enhance performance or properties of the ink (para. 0055).

Magdassi et al. fails to teach the composition comprises an emulsion including at least one particulate polymer where a ratio of metal component average particle diameter to particulate polymer average particle diameter is between 1:1 and 10:1, i.e., the particulate polymer has an average particle diameter of 15 nanometers to 100 micrometers, wherein the particulate polymer is selected from polymethylmethacrylate and polystyrene.
However, Jablonski et al. teaches a sinterable conductive composition comprising metal particles and an acid component to act as a sintering promoter (abstract and col. 6 lines 17-20).  Jablonski et al. further teaches the solvent of the composition is mainly composed of water and further comprises an emulsion in which resin fine particles of a polymerized vinyl-group containing monomer are dispersed in an aqueous solvent in order to improve adhesion of the composition (col. 6 lines 60-67), i.e., an emulsion comprising water and at least one polymer.  Jablonski et al. teaches vinyl chloride as a preferable species of the vinyl-group containing monomer for the adhesion improving polymer/material (col. 7 lines 8-12).  Jablonski et al. expressly teaches the polymer/resin in the emulsion is present as “fine particles dispersed in an aqueous solvent” constituting the emulsion (col. 6 lines 61-67), where the term “fine particles” would be understood to a person of ordinary skill in the art to mean a nano-sized particle size, i.e. on the order of nanometers, which meets the claimed average particle diameter ranges of the particulate polymer as about 15 nm to 100 µm implied by instant claim 26.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the aqueous polymer emulsion taught by Jablonski et al. in the aqueous composition of Magdassi et al. in order to obtain a sinterable conductive composition having an improved adhesion for disposition on a substrate.
In the event the “resin fine particles” in the emulsion of Jablonski et al. are insufficient to expressly meet the claimed polymer average particle diameter of about 15 nm to about 100 micrometers or ratio of 1:1 to 10:1 of the metal particle size relative to the particulate polymer size, the claimed ranges are alternatively obvious over the cited teaching of Jablonski et al.  At the time of the effective filing date it would have been obvious to a person of ordinary skill to arrive within these claimed limitation(s) by varying and/or optimizing the particle size of the fine polymer particles of Jablonski et al. in order to sufficiently disperse the polymer particles and obtain an emulsion suitable to improve adhesion of the composition and silver particles to a base material (col. 6 line 64 to col. 7 line 16).
To summarize, Magdassi et al. teaches size of the metallic nanoparticles typically between 1 to 1000 nanometers, as described above, and the adhesion improving material/polymer taught and provided by Jablonski et al. is present as “fine particles dispersed in an aqueous solvent” constituting the emulsion, which would be understood to a person of ordinary skill in the art to mean a nano-sized particle size, i.e. on the order of nanometers or 1 nm to 1000 nm, (col. 6 lines 61-67), which in combination overlap the recited particle size ratios. 
Although Jablonski et al. fails to teach the particulate polymer in the emulsion is selected from polymethylmethacrylate and/or polystyrene, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within this claimed limitation since Foreman et al. teaches waterborne conductive compositions comprising metallic particles and an aqueous polymer emulsion (abstract) where styrene, alkyl methacrylate, i.e., methylmethacrylate, and vinyl chloride are provided as examples of suitable vinyl-group containing water-insoluble polymers for the polymer emulsion (para. 0021).  It would have been obvious to a person of ordinary skill in the art to provide and/or substitute the polystyrene or polymethylmethacrylate polymeric emulsion of Foreman et al. with or in place of the polyvinyl chloride polymer emulsion taught by Jablonski et al. in order to obtain a waterborne conductive composition with a polymeric emulsion therein suitable for printing an electrically conductive pattern.  Foreman et al. teaches polystyrene, polymethylmethacrylate (as alkyl methacrylate polymers), and polyvinyl chloride are functionally equivalent aqueous polymeric emulsions for electrically conductive metallic particle-containing compositions. 
As to claim 33, Magdassi et al. teaches silver is a preferred metal for the metal component (para. 0056 and the Examples) and phosphoric acid is an exemplary sintering agent (para. 0057).  

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi et al. (US 2012/0168684) in view of Jablonski et al. (US 8,673,049) and Barnes et al. (US 2,647,107).
Magdassi et al. teaches a sinterable conductive composition (abstract and para. 0039) comprising a metal component having an average particle diameter overlapping the claimed range of about 150 nanometers to 100 micrometers (metallic nanoparticles in a size between 1 and 1000 nm, para. 0052 and 0056), said metal component being made of silver or gold or an alloy thereof (para. 0056) and a sintering agent (para. 0057).  Magdassi et al. further teaches the composition is an aqueous composition (para. 0042, 0043, 0051).  Magdassi et al. further teaches the composition comprises an additive to enhance performance or properties of the ink (para. 0055).
Magdassi et al. fails to teach the composition comprises an emulsion including at least one particulate polymer where a ratio of metal component average particle diameter to particulate polymer average particle diameter is between 1:1 and 10:1, i.e., the particulate polymer has an average particle diameter of 15 nanometers to 100 micrometers, wherein the particulate polymer is grafted with an organohalogen residue and/or terminated with an diiodomethyl residue. 
However, Jablonski et al. teaches a sinterable conductive composition comprising metal particles and an acid component to act as a sintering promoter (abstract and col. 6 lines 17-20).  Jablonski et al. further teaches the solvent of the composition is mainly composed of water and further comprises an emulsion in which resin fine particles of a polymerized vinyl-group containing monomer are dispersed in an aqueous solvent in order to improve adhesion of the composition (col. 6 lines 60-67), i.e., an emulsion comprising water and at least one polymer.  Jablonski et al. teaches vinyl chloride as a preferable species for the adhesion improving polymer/material (col. 7 lines 8-12).  Jablonski et al. expressly teaches the polymer/resin in the emulsion is present as “fine particles dispersed in an aqueous solvent” constituting the emulsion (col. 6 lines 61-67), where the term “fine particles” would be understood to a person of ordinary skill in the art to mean a nano-sized particle size, i.e. on the order of nanometers, which meets the claimed average particle diameter ranges of the particulate polymer as about 15 nm to 100 µm implied by instant claim 29.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the aqueous polymer emulsion taught by Jablonski et al. in the aqueous composition of Magdassi et al. in order to obtain a sinterable conductive composition having an improved adhesion for disposition on a substrate.
In the event the “resin fine particles” in the emulsion of Jablonski et al. are insufficient to expressly meet the claimed polymer average particle diameter of about 15 nm to about 100 micrometers or ratio of 1:1 to 10:1 of the metal particle size relative to the particulate polymer size, the claimed ranges are alternatively obvious over the cited teaching of Jablonski et al.  At the time of the effective filing date it would have been obvious to a person of ordinary skill to arrive within these claimed limitation(s) by varying and/or optimizing the particle size of the fine polymer particles of Jablonski et al. in order to sufficiently disperse the polymer particles and obtain an emulsion suitable to improve adhesion of the composition and silver particles to a base material (col. 6 line 64 to col. 7 line 16).
To summarize, Magdassi et al. teaches size of the metallic nanoparticles typically between 1 to 1000 nanometers, as described above, and the adhesion improving material/polymer taught and provided by Jablonski et al. is present as “fine particles dispersed in an aqueous solvent” constituting the emulsion, which would be understood to a person of ordinary skill in the art to mean a nano-sized particle size, i.e. on the order of nanometers or 1 nm to 1000 nm, (col. 6 lines 61-67), which in combination overlap the recited particle size ratios. 
Regarding the claimed organohalogen residue grafted on the particulate polymer, Barnes et al. teaches the polymerization of vinyl chloride is well-known in the art to be carried out in the presence of iodoform as a chain transferring agent and/or polymerization retardant in order to obtain a specific molecular weight and improve the properties of the polymer (col. 1 lines 1-6 and col. 2 lines 17-54).  It is noted Appellant similarly discloses the polymerization of a monomer with iodoform results in the claimed organohalogen-grafted/diiodomethyl-terminated structure (see para. [0061] of the original specification).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide iodoform as a well-known chain transfer agent/polymerization retardant in the polymerization of vinyl chloride as taught by Barnes et al. and arrive within the scope of the claimed grafted/terminated with an organohalogen residue or diiodomethyl residue in the polyvinyl chloride of Jablonski et al. in order to obtain a specific molecular weight and improve the properties of the polyvinyl chloride polymer (Barnes et al., col. 1 lines 1-6 and col. 2 lines 17-54; Jablonski et al., col. 7 lines 8-12) provided in the composition of Magdassi et al..

(2) Response to Argument
There are three independent claims pending (claims 1, 26, and 29), each with their own grounds of rejection, where all grounds of rejection(s) of these independent claims and their dependent claims include or are based on the combination of the Magdassi et al. (US 2012/0168684) and Jablonski et al. (US 8,673,049) references.  Appellant presents arguments to the 103 rejection of claims 1-3, 5, 6, 9-15, and 28 over Magdassi et al. (US 2012/0168684) in view of Jablonski et al. (US 8,673,049) as a group (pages 5-10 of App. Br.), and incorporates these arguments without any additional argument to address all other grounds of rejection(s) on appeal (pages 10-11 of App. Br.).  Thus, the arguments to Magdassi et al. and Jablonski et al. at pages 5-10 of App. Br. appear representative to each ground of rejection on appeal.  
Appellant argues Magdassi et al. and Jablonski et al. fail to teach or suggest the claimed average particle diameter/size relationship, e.g., the ratio of between 1:1 and 10:1, of the metal particles and particulate polymer particles.  Appellant specifically argues therein the disclosures/combination of references fail to anticipate the claimed range with sufficient specificity.  See pages 6-8 of App. Br.
In response, the Office notes the following regarding claim interpretation of the claimed average particle diameter ratio limitation at issue.  The independent claims recite, among other features, a metal component having an average particle diameter of greater than about 150 nanometers to about 100 micrometers and an average particle diameter of at least one particulate polymer is related by a ratio of average metal component particle diameter to average particulate polymer particle diameter is between 1:1 and 10:1.  Applying the recited ratio range to the recited metal component average particle diameter range results in the particulate polymer component having an average particle diameter total range of about 15 nanometers to about 100 micrometers (e.g., a 1:1 metal:polymer particle size relative to a 100 micrometer diameter metal particle is a 100 micrometer diameter polymer particle as the upper bound, and a 10:1 metal:polymer particle size relative to a 150 nanometer diameter metal particle is a 15 nanometer diameter polymer particle as the lower bound).   
Appellant’s above argument is not persuasive because an anticipation rationale was not made in the rejections of record.  The claims are rejected under 35 U.S.C. 103 that the claims, including the recited metal component particle size range and ratio of metal component to polymer particulate particle diameters, are obvious over the combination of references.  Magdassi et al. teaches a sinterable conductive composition comprising a metal component having an average particle diameter overlapping the claimed range of about 150 nanometers to 100 micrometers (metallic nanoparticles in a size between 1 and 1000 nanometers, para. 0052 and 0056; note that the reference does not need to teach the totality or the same end points of the claimed range of 150 nanometers to 100 micrometers to meet a prima facie case of obviousness; the disclosed 1 to 1000 nanometers range significantly overlaps the claimed range of 150 nanometers to 100 micrometers since most of the disclosed range, i.e., the 150 to 1000 nanometer portion of 1 to 1000 nanometers, is within the claimed range) and Jablonski et al. teaches providing an emulsion in which resin fine particles of a polymerized vinyl-group containing monomer are dispersed in an aqueous solvent in order to improve adhesion of a sinterable conductive composition similarly comprising metal particles (col. 6 lines 60-67).  Jablonski et al. expressly teaches the polymer/resin in the emulsion is present as “fine particles dispersed in an aqueous solvent” constituting the emulsion (col. 6 lines 61-67), where the term “fine particles” would be understood to a person of ordinary skill in the art to mean a nano-sized particle size, i.e., on the order of nanometers such as 1 to 1,000 nanometers1, which meets a case of prima facie overlap regarding the claimed average particle diameter ranges of the particulate polymer as about 15 nanometers to about 100 micrometers implied by the recited metal component average particle diameter range of about 150 nanometers to about 100 micrometers and a ratio of metal component average particle diameter to particulate polymer average particle diameter between 1:1 and 10:1 ranges.  In any event, at the time of the effective filing date it would have also been obvious to a person of ordinary skill to arrive within the claimed particulate polymer average particle size limitation(s) by varying and/or optimizing the particle size of the fine polymer particles of Jablonski et al. in order to sufficiently disperse the polymer particles and obtain an emulsion suitable to improve adhesion of the composition and silver particles to a base material (col. 6 line 64 to col. 7 line 16). 
Appellant further argues the claimed ratio of average metal component particle diameter to average particulate polymer particle diameter between 1:1 and 10:1 yields a surprising and unexpected benefit on conductivity such that the specified size ranges and ratio thereof improves conductivity to the composition by assisting the metal particles to form a sintered network.  See pages 8-10 of App. Br. 
In response, this argument is not persuasive because the claims are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples in the original specification.  Appellant cites Examples 2-4 at Tables 2 and 2A in the original specification as demonstrating and representative of the unexpected results and criticality of the claimed range(s).  However, these examples merely compare performance of compositions comprising “7K-35” nanoparticle silver and a polystyrene emulsion having an average particle size of one of 62 nm, 200 nm and 600 nm.  Performance of merely one species/type of nanoparticle of unspecified size and one species/type of particulate polymer of three specific nanometer-ordered sizes is demonstrated, which does not sufficiently demonstrate criticality for or among any of the broad limitations of the independent claims, e.g., about 150 nanometers to about 100 micrometers metal component average particle diameter range, relative metal component average particle diameter to particulate polymer average particle diameter ratio of 1:1 to 10:1 range, and/or Markush group of the metal component being made from silver, aluminum, gold, germanium, or oxides or alloys thereof, or doped with silver, aluminum, gold, germanium, or oxides or alloys thereof recited in the independent claims.  While the limitation “wherein a ratio of average metal component particle diameter to average particulate polymer particle diameter is between 1:1 and 10:1” finds sufficient written description basis in the very broad “ratio of the particle size of metal component to polymer should be about 0.02 to about 50,” disclosure at paragraph [0034] of the original specification, the specification does not appear to contain a showing demonstrating criticality corresponding to or commensurate with the presently claimed ratio.  The Office further notes the results of the comparative showing are based upon volume resistivity values of samples post-heat treatment at a specific temperature.  In other words, the comparative showing demonstrates the performance of final products (e.g., dried, cured layers) having different, changed chemical identities from the intermediate product(s), such as those claimed, from which they were made (e.g., inks comprising silver nanoparticle, polymer particle emulsion in water with various sintering agents and/or surfactants), and are thus also not commensurate in scope with the claims as recited.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Matthew R Diaz/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
June 11, 2021
Conferees:
/ARRIE L REUTHER/Acting Supervisory Patent Examiner, Art Unit 1761    

                                                                                                                                                                                                    /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
    

    
        1 It is noted paragraph [0006] of the instant application's original specification indicates the invention is a sinterable conductive ink composition.  The following are cited references of interest that show the general state of art regarding the term "fine particles," especially polymer/resin-based fine particles, would be understood to a person of ordinary skill in the ink arts to mean a nano-sized particle size, i.e., on the order of nanometers such as 1 to 1,000 nanometers.  Yatake (US 6,670,409) teaches ink compositions comprising fine polymer particles of mean particle size 50 to 250 nanometers (col. 5 lines 37-39).  Yoshikawa (US 8,303,206) teaches ink compositions comprising spherical resin fine particles of mean particle size 0.05-1 micrometers (col. 3 lines 65-66), i.e., 5 to 1,000 nanometers.  Kobayashi et al. (US 2013/0250020) teaches ink compositions comprising polymer fine particles to refer to polymer particles having a mean diameter of 30 to 500 nanometers (para. 0027).